ACCEPTED
                                                                                       03-15-00231-CR
                                                                                               6119024
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  7/17/2015 2:57:42 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                             CAUSE NO. 03-15-00231-CR

            _________________________________________________
                                                           FILED IN
                                                   3rd COURT OF APPEALS
                                                       AUSTIN, TEXAS
                         IN THE COURT OF APPEALS   7/17/2015 2:57:42 PM
                     FOR THE THIRD DISTRICT OF TEXAS JEFFREY D. KYLE
                              AUSTIN DIVISION              Clerk
            _________________________________________________


JONATHAN LEE FEHR                          §
                                           §
v.                                         §
                                           §
STATE OF TEXAS                             §

             _______________________________________________

              APPELLANT’S SECOND MOTION TO EXTEND
                   TIME TO FILE APPELLANT’S BRIEF
             _______________________________________________




                                           Justin Bradford Smith
                                           Texas Bar No. 24072348
                                           Harrell, Stoebner, & Russell, P.C.
                                           2106 Bird Creek Drive
                                           Temple, Texas 76502
                                           Phone: (254) 771-1855
                                           FAX: (254) 771-2082
                                           Email: justin@templelawoffice.com

                                           ATTORNEY FOR APPELLANT



Appellant’s Second Motion to Extend Time to File Appellant’s Brief              Page 1
Fehr v. State; Cause No. 03-15-00231-CR
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Appellant, JONTHAN LEE FEHR, who files this Second

Motion for Extension of Time to File Appellant’s Brief, and shows unto the Court

as follows:

                                             I.

       Appellant’s brief is due on or before July 20, 2015.

                                             II.

       Appellant seeks an additional thirty (30) days to file his brief, which should

make his brief due on or before August 19, 2015.

                                            III.

       Facts relied on to reasonably explain the need for an extension include the

following:

       1.            Drafting and filing brief on a capital murder appeal Sherill

                     Small v. Texas; 14-15-00039-CR, in the 14th Court of Appeals,

                     submitted for filing on July 13, 2015 (accepted after corrections

                     on July 14, 2015). Work performed frequently if not almost

                     daily: the record is unusually lengthy (23 volumes for the

                     Reporter’s Record, and three Clerk’s Records), and Appellant’s

                     counsel was required to create an appendix due to the volume


Appellant’s Second Motion to Extend Time to File Appellant’s Brief              Page 2
Fehr v. State; Cause No. 03-15-00231-CR
                     of the exhibits and the fact that they are not Bates-stamped,

                     which significantly increased the work.

       2.            Draft and file motion for temporary orders pending appeal,

                     motion for continuance of motion for new trial/motion for

                     alternative judgment hearing; attend original hearing and reset

                     hearing, prepare for reset hearing; and work on modified order;

                     complete and file docketing statement; in In re: B.M.W., A

                     Child; Cause No. 231,743-B; 146th District Court, Bell County,

                     Texas (on appeal, In re: B.M.W., 03-15-00380-CV. Work

                     performed on June 19, 2015, June 24, 2015, July 2, 2015, July

                     14, 2015, July 15, 2015, and July 16, 2015.

       3.            Respond to request from the trial court regarding the State’s

                     position that no findings of fact and conclusions of law required

                     in In re: C.P., Cause No. 03-15-00276-CV, in the Third Court

                     of Appeals. Work performed on June 26, 2016.

       4.            Review opinion, send to client, and perform legal research

                     regarding possibility of filing a motion for rehearing in Billy

                     Wayne Speights v. State of Texas, PD-0543-14, Court of




Appellant’s Second Motion to Extend Time to File Appellant’s Brief              Page 3
Fehr v. State; Cause No. 03-15-00231-CR
                     Criminal Appeals, issued on July 1, 2015 (motion for rehearing

                     research done on July 16, 2015).

       5.            Review opinion and send to client with explanation of petition

                     for discretionary review process (and enclosing rules and

                     documents to assist him) for Lane Andrew Pickle v. State,

                     Cause No. 07-15-00021-CR, Amarillo Court of Appeals.

                     Opinion issued on June 17, 2015, work performed on June 18,

                     2015.

       6.            Initial work (motion for new trial, request reporter’s record,

                     request clerk’s record) for The State of Texas v. Darrell Wayne

                     Love, Cause No. 73,401, 27th District Court of Bell County,

                     Texas. Work performed on July 2, 2015.

       7.            Complete and file docketing statement for The State of Texas v.

                     Santos Salinas; Cause No. 42,622; 424th District Court of

                     Burnet County, Texas; 03-15-00364-CR; Transferred to the

                     Thirteenth Court of Appeals, 13-15-00310-CR.             (Work

                     performed on June 19, 2015).

       8.            Prepare Motion for Withdrawal as Counsel and Motion for

                     Continuance for filing, and related work (draft order, letter to



Appellant’s Second Motion to Extend Time to File Appellant’s Brief             Page 4
Fehr v. State; Cause No. 03-15-00231-CR
                     client), in Discover Bank v. Rodney C. Stevens, Cause No. 31-

                     2014-S-0007765. Work performed on June 30, 2015.

       9.            Final Hearing on Non-Judicial Foreclosure on July 17, 2015 in

                     21st Century Mortgage Corporation v. Thomas Walker, et al;

                     Cause No. 271,117-B; 146th District Court, Bell County, Texas

                     [reset from May].

       10.           Complete CLE hours (around June 22, 2015 or so).

       11.           Time lost due to Appellant’s office being closed for

                     Independence Day on July 3, 2015.

                                            IV.

       One previous extension has been requested and granted in this matter.

                                        PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellant asks this Court to

extend his time for filing his brief to thirty (30) days from the date his brief is

currently due.




Appellant’s Second Motion to Extend Time to File Appellant’s Brief             Page 5
Fehr v. State; Cause No. 03-15-00231-CR
                                                  Respectfully submitted:


                                                  /s/ Justin Bradford Smith
                                                  Justin Bradford Smith
                                                  Texas Bar No. 24072348

                                                  Harrell, Stoebner, & Russell, P.C.
                                                  2106 Bird Creek Drive
                                                  Temple, Texas 76502
                                                  Phone: (254) 771-1855
                                                  FAX: (254) 771-2082
                                                  Email: justin@templelawoffice.com

                                                  ATTORNEY FOR APPELLANT


                            CERTIFICATE OF SERVICE

       I hereby certify that, on July 17, 2015, a true and correct copy of the

Appellant’s Second Motion to Extend Time to File Appellant’s Brief was provided

to counsel via the method indicated below:

       Llano County District Attorney
       c/o Gary W. Bunyard
       P.O. Box 725
       Llano, Texas 78643
       Fax: 325-247-5274
       Email: g.bunyard@co.llano.tx.us
       VIA ESERVICE
             Attorneys for State of Texas



Appellant’s Second Motion to Extend Time to File Appellant’s Brief              Page 6
Fehr v. State; Cause No. 03-15-00231-CR
                                                  /s/ Justin Bradford Smith
                                                  Justin Bradford Smith




Appellant’s Second Motion to Extend Time to File Appellant’s Brief            Page 7
Fehr v. State; Cause No. 03-15-00231-CR